UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7367



NATHANIEL HAMPTON JONES, a/k/a Nathaniel Hamp-
ton, a/k/a Nathaniel Jones, a/k/a Nathaniel H.
Jones,

                                           Petitioner - Appellant,

          versus


WILLIAM DAVIS, Warden of Lee Correctional In-
stitution; CHARLES M. CONDON, Attorney General
of the State of South Carolina,
                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-97-2299-2-13AJ)


Submitted:   November 20, 1997         Decided:     December 18, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Hampton Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Jones v. Davis, No. CA-97-2299-2-13AJ (D.S.C. Sept. 3,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2